Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3026982A1 previously cited by applicant, in view of Yun et al (US 2015/0201467) previously cited.  Regarding claim 1, EP 3026982A1 discloses cooking apparatus (par. 0001) and method for controlling the same comprising a first coil (L1) and second coil (L2, par. 0029; Figure 23); a third coil (L3) and a fourth coil (L4) arranged in a second column (Figure 1); a plurality of inverters (311, 312, 413, 314) configured to supply a drive current to the first coil, second coil, third coil, and fourth coil (L1-L4, par. 0103); a plurality of rectifiers (261, 262, 263, 264) configured to supply .
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3026982A1 previously cited by applicant, in view of Horino et al (US 2016/0010175) previously cited.  Regarding claim 16, EP 3026982A1 discloses cooking apparatus (par. 0001) and method for controlling the same comprising a plurality of coils .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3026982A1 cited by applicant, in view of Horino et al (US 2016/0010175) previously cited, and further in view of Kurose et al (US 2016/0029439) previously cited.  EP 3026982A1/Horino discloses substantially all features of the claimed invention except the first group of coils are arranged in a first column and the second group of coils are arranged in a second column. Kurose discloses first group of coils (101, Figure 9) are arranged in a first column and the second group of coils (102) are arranged in a second column (Figure 9).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilized in EP 3026982A1/Horino the first group of coils are arranged in a first column and the second group of coils are arranged in a second column as taught by Kurose in order to arrange heating zones for specific heating power.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 4-10, 12-6 have been considered but are moot in new ground of rejection.
Applicant argues “Yun’982 only discloses the feature of supply driving power to the heating coil of a burner that requires operation and cutting off a supply of driving power to a heating coil of a burner that does not require operation. This is different from 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 18, 2022